DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III: claims 14-20 in the reply filed on 10/10/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/097183 (Jameson).

As per claim 14, Jameson teaches a method comprising:
receiving user input indicative of real-time analysis mode (Jameson: abstract: “aesthetic feature selection”; Figure 2 (shown below): S3a: “Selection of aesthetic feature”, S3b: “Product application”. In selecting the aesthetic feature and applying the product, the user is engaging in a real-time operation since the product is being engaged with in real-time upon selection and application;
page 10, lines 301-304:

    PNG
    media_image1.png
    185
    1030
    media_image1.png
    Greyscale
);
acquiring a first set of facial images corresponding to baseline images (Jameson:  Page 9, lines 287-290 (shown below): “an image(s) is captured before and after product application”; Figure 2 (shown below): mainly S1);
receiving information indicative of product under test (Jameson: page 8, lines 244-248:

    PNG
    media_image2.png
    208
    926
    media_image2.png
    Greyscale

Page 9, line 284: 
    PNG
    media_image3.png
    31
    912
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    550
    645
    media_image4.png
    Greyscale

: Product would need to be specified for the system to execute these actions);
acquiring a second set of facial images (Jameson: Page 9, lines 287-290 (shown below):  “an image(s) is captured before and after product application”);
extracting a plurality of facial metrics based on comparing the first set and the second set of facial images (Jameson:  page 1, lines 1-19:

    PNG
    media_image5.png
    250
    905
    media_image5.png
    Greyscale

Page 6, lines 1-166-174: 

    PNG
    media_image6.png
    297
    912
    media_image6.png
    Greyscale

Page 10, lines 312-314:

    PNG
    media_image7.png
    138
    1024
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    1179
    592
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    469
    661
    media_image9.png
    Greyscale
); 
and generating results associated with the product under test based on analyzing the plurality of facial metrics (Jameson: abstract: “Test method can be useful for diagnostic, reference generation, in addition to the evaluation and/or optimization of products and demonstrating overall product performance”; 
page 5, lines 161-163:

    PNG
    media_image10.png
    173
    923
    media_image10.png
    Greyscale

Page 9, lines 287-290:

    PNG
    media_image11.png
    136
    1046
    media_image11.png
    Greyscale

Page 10, lines 323-329:

    PNG
    media_image12.png
    337
    1054
    media_image12.png
    Greyscale

Page 17, lines 515 – page 18, line 525:

    PNG
    media_image13.png
    213
    920
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    165
    923
    media_image14.png
    Greyscale
).

As per claim 15, Jameson teaches the method of claim 14, wherein the results include information corresponding to a change in at least one of inflammation, redness, elasticity, skin color, skin brightness, wrinkles, dryness, and
blood circulation (Jameson: See arguments and citations offered in rejecting claim 14 above:
page 1, lines 16-17: “puffiness, dark circles, fine lines and wrinkles”; 
page 14, lines 453-454: “Readouts derived from the described method provide an indication of skincare effectiveness in tightening, firming and wrinkle reduction”; 
page 17, lines 513-514: “as firming, tightening, brightening, reduce puffiness”; 
page 18, lines 523-524: “as firming, tightening, toning, lifting, brightening, reduce puffiness”).

As per claim 17, Jameson teaches method of claim 14, further comprising: updating a multiuser database based on the results of the product under test (Jameson: page 18, lines 536-544:

    PNG
    media_image15.png
    252
    922
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    163
    882
    media_image16.png
    Greyscale
).

As per claim 18, Jameson teaches method of claim 14, wherein the generating the results is further based on user information provided by the user (Jameson: See arguments and citations offered in rejecting claim 14 above. Note that the images constitute user information provided by the user).

As per claim 19, Jameson teaches method of claim 14, further comprising: updating an ingredients and product database based on the results of the product under test (Jameson: See arguments and citations offered in rejecting claim 17 above: Also see page 16, lines 496-500: “Below is provided a typical composition that could be evaluated using the present invention”; Table 1; 
Page 17, lines 509-514:

    PNG
    media_image17.png
    208
    729
    media_image17.png
    Greyscale

Note that the composition is ingredients, which is part of the readout information that is stored in the database).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson as applied to claim 15 and 14 above, and further in view of Official Notice.

As per claim 16, Jameson teaches method of claim 15. Jameson does not teach causing display of one or more user suggestions based on whether the change is beneficial or not. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of aiding the consumer in making an appropriate decision. The teachings of the prior art could have been incorporated into Jameson in that the user is provided with a suggestion based on the results and readout.

As per claim 20, Jameson teaches method of claim 14. Jameson does not teach the acquiring the first and second set of facial images is based on optical imaging techniques. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of simplistic and cost effecting imaging. The teachings of the prior art could have been incorporated into Jameson in that optical imaging is used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662